Order, Supreme Court, Bronx County (Patricia Anne Williams, J.), entered March 11, 2008, which awarded plaintiff Lado’s outgoing counsel, Kaminski, 10% of the net legal fee, unanimously affirmed, without costs.
Having analyzed the relevant factors including the amount of time spent by the attorneys on the case, the nature and quality of the work performed and the relative contributions of counsel toward achieving the outcome, the motion court’s apportionment of the contingency fee was a provident exercise of discretion (see Lai Ling Cheng v Modansky Leasing Co., 73 NY2d 454, 458 [1989]; Diakrousis v Maganga, 61 AD3d 469 [2009]). The court properly declined to enforce the preexisting fee sharing agreement in the circumstances of this case (see Dugan v Dorff Constr. Co., 281 AD2d 158 [2001], lv denied 98 NY2d 606 [2002]).
We have considered the parties’ remaining contentions and find them unavailing. Concur—Mazzarelli, J.P., Saxe, Nardelli, Abdus-Salaam and Román, JJ.